Citation Nr: 0902536	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for back and bilateral leg disorders, 
claimed to have resulted from treatment at the VA Medical 
Center (VAMC) in West Haven, Connecticut from September 14 to 
September 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1969 with apparent additional military service from June 1974 
to April 1975. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In August 2006, the Board remanded the issue on 
appeal to comply with the veteran's request to testify at a 
hearing with a Veterans Law Judge (VLJ).  Following the 
veteran's testimony before the undersigned VLJ in a video-
conference hearing in October 2006, the Board remanded the 
issue on appeal in April 2007 for further development of the 
record.


FINDING OF FACT

The veteran's increased disability associated with his back 
and bilateral leg disorders was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers who performed a surgical procedure on the veteran's 
back in September 2004.  The disability is also not the 
result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 on the basis of back and bilateral leg 
disorders resulting from treatment received at the VA Medical 
Center in September 2004 have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in a September 2008 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the December 2007 letter, 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when 
entitlement to the benefit is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

In September 2004, the veteran underwent a lumbar 4 
laminectomy, lumbar 4-5 transforaminal lumbar interbody 
fusion, and lumbar 4-5 posterior fusion with pedicle screws 
and rods at the VAMC in West Haven, Connecticut.  The veteran 
alleges that the surgery failed because the fusion did not 
take and ultimately necessitated his undergoing a second 
fusion surgery that was performed in December 2005 at another 
VAMC.  He also alleges that he was not informed of the nature 
of the treatment or its possible consequences.  In sum, he 
alleges that he suffered additional disability of the back 
and bilateral legs that was the fault of the VA.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for back 
and bilateral leg disorders resulting resulted from treatment 
at the VAMC in September 2004.  While the medical evidence 
noted hereinbelow show that the veteran had increased 
disability associated with his back and bilateral leg 
disorders, the increased disability is not shown to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA treatment providers who performed the procedure in 
September 2004.  It is also shown that the events that 
occurred were reasonably foreseeable.

As noted, the veteran had a lumbar 4 laminectomy, lumbar 4-5 
transforaminal lumbar interbody fusion, and lumbar 4-5 
posterior fusion with pedicle screws and rods procedure 
performed at the VAMC on September 14, 2004.  While a signed 
consent form is not of record, the Board notes that a 
September 1, 2004 VA treatment record reports "the risks and 
benefits of fusion surgery, including the possibilities of 
infection, bleeding, paralysis, failure to improve, new pain, 
coma, and death were discussed with the patient and he wishes 
to proceed."  Further, included in the operative report 
description of current symptoms, the attending surgeon 
reported again that "the risks and benefits of decompression 
and lumbar interbody fusion with pedicle screws was discussed 
with the patient, including death, bleeding, infection, 
spinal cord injury, and nerve injury producing numbness, 
weakness, paralysis, new pain, incontinence or impotence, 
failure to relieve symptoms, new or worse symptoms, and the 
patient agreed to undergo surgery." 

The only noted complication of the procedure was 
intraoperative durotomy.  In this regard, the report noted a 
small durotomy was created in the S2 region through one of 
the sacral-dorsal foramina.  The durotomy was sealed with 
Tisseal prior to initiation of closure of the muscle.  The 
veteran was noted to have tolerated the procedure well and he 
was taken from the operating room in stable condition.

A September 19, 2004 VA treatment record reported that the 
veteran insisted on going home today despite the fact that he 
had not been cleared by physical therapy to go home.  The 
record further reported that the veteran "understands that 
if anything were to go wrong it would be his responsibility 
and he has agreed to leave for personal reasons."  The 
veteran was given prescriptions for Oxycontin and Percocet 
because he continued to have pain related to the surgery.

In a July 2005 treatment record, the veteran sought a second 
opinion for his back disorder.  He complained of back pain 
that was "ruining his life."  He also had left anterior 
thigh pain, usually fleeting in nature, about twice per day.  
His sleep was greatly disturbed by his pain.

He noted that he had a work injury about eighteen years ago 
and underwent an in situ L5-S1 fusion.  Thereafter he was 
"perfect" for eighteen years.  He was active and exercised 
a great deal, mainly cycling long distances.  He developed 
significant back pain and numbness in his left leg.  He 
sought treatment at the VAMC and he underwent six months of 
physical therapy which provided no relief.  Subsequently, in 
September 2004, he underwent the instrumented decompression 
and fusion with local bone and allograft.  He noted there was 
an incidental durotomy which apparently was asymptomatic.  He 
had done very poorly since the surgery with worse pain than 
he had prior to the surgery.  He had a short course of 
physical therapy that had increased the pain.

Previous x-rays showed degenerative L4/5 spondylolisthesis 
with some spinal stenosis.  Postoperative films suggested an 
interbody spacer at L4/5 with a nonunion and a laminectomy 
defect as well as pedicle screws that were appropriately 
placed.  

Current x-rays showed evidence of an interbody spacer with no 
evidence of bony union.  There was no evidence of bony union 
posteriorly.  There was no significant evidence for loosening 
or failure of the screws.  The examiner's assessment was back 
pain and pseudarthrosis status post instrumented lumbar 
decompression and fusion.

The examiner wanted to discuss the various treatment options 
with the veteran and his family.  One option was a new course 
of physical therapy; however, the examiner noted that this 
would probably fail.  Another option was salvage 
reconstruction of the spine.  The examiner anticipated 
performing a circumferential fusion going in from the front 
and removing the previous spacer and placing a new interbody 
spacer as well as doing a posterior redo of the instrumented 
fusion.  There were no guarantees this surgery would offer 
relief and there were significant risks.  The veteran 
indicated that he was potentially interested in proceeding 
because he could not coexist with his current situation.

In December 2005, the veteran underwent reexploration and 
revision of the L4-5 posterolateral fusion and anterior 
lumbar interbody fusion surgery.  In February 2006, the 
veteran was seen for a follow-up appointment.  He reported 
that he was doing well overall.  The numbness in his right 
hip and left thigh had resolved.  He continued to have pain 
in the left hip at the graft site; however, the pain was 
improving.  He denied having weakness or loss of bladder or 
bowel function.

On examination, the incision sites were well healed.  He had 
noted early posterior lateral fusion.  Interbody graft was 
well positioned.  There was no adjacent segment syndrome 
noted.  He was instructed in his post surgery care and 
scheduled for a follow-up visit in a year.  

Well seen in May and June 2006 it was noted that the veteran 
had been doing well until a recent fall and a 1200 mile drive 
to Florida.  He now complained of hip and back pain.  Studies 
revealed no fractures.  Other records continue to show 
treatment for complaints of pain.

A VA examination was performed in July 2008.  The physician 
carefully reviewed the claims file including the medical 
records and thoroughly reported the veteran's medical history 
associated with his back and bilateral leg disorders, 
including pre-operative complaints, symptoms, findings and 
treatment; the operative report (September 2004) findings and 
procedure; and, post operative complaints, symptoms, 
findings, and treatment.

The veteran presently complained of constant dull lower back 
pain, 8/10 intensity (normal), decreasing to 4-5/10 intensity 
with pain medication.  He reported that he had associated low 
back stiffness, left lateral thigh numbness, left lower 
extremity weakness, intermittent (4 times per month) left 
posterior leg radiating pain that he called sciatica, and 
left knee buckling (3 times per month) with a history of one 
fall in the past year with no associated injury.  His most 
comfortable position was lying on his back which he had to do 
for 7-8 hours during the mid day for comfort.  He reported 
that all activity that involved movement of his back, 
including walking, standing, and sitting, resulted in 
increased back pain.  He did not report significant bladder 
or erectile dysfunction.

His current back pain treatment was a Fentanyl patch.  He had 
been using the patch since May 2008 with no significant 
reported side effects.  He previously used Methadone.  He 
reported that his symptoms were aggravated by changes in the 
weather.  He had lost 12 pounds in the last year as a result 
of his inactivity and was having constant back pain.  
Currently, his most strenuous activity was walking his dog in 
his back yard three times per day (his reported walking limit 
was 200 yards).  He used a cane for ambulation due to his 
left lower extremity weakness.  His sister performed all 
household chores because he was unable to do them; however, 
he was independent in his activities of daily living with one 
exception.  He required assistance to put on his socks.

After his third lumbar surgical procedure, he developed left 
hip region pain at the left hip graft site.  Despite 
undergoing a second procedure on this site, he reported 
current left dorsal hip region pain, described as knife sharp 
(intensity level 8/10).  As a result of his back and left hip 
pain, he was limited in his ability to sustain standing, 
walking and sitting activities for periods longer than 30 
minutes.  Additionally, he was unable to perform any 
significant activities that required back flexion, extension 
or rotation and was unable to perform any activities such as 
kneeling, squatting, climbing, or lifting objects weighing 
more than 15 pounds.

Objectively, the veteran was thin, cachectic and elderly 
appearing.  He used a cane and walked in a slow and antalgic 
appearing wide based gait.  He had multiple surgical scars in 
his lower back.

He had non specific tenderness throughout his spine; however, 
there was no vertebral body tenderness.  Cervical posture was 
normal; however, there was decreased lumbar lordosis.  
Bilateral leg lifts were negative.  He had some limitation of 
motion in ranges of motion of the cervical spine; however, 
cervical spine range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance or stiffness.  
He had noted limitation of motion in ranges of motion of the 
thoracolumbar spine and reported pain with all motion; 
however, motion was not additionally limited by pain or lack 
of endurance following repetition.  There was no evidence of 
thoracolumbar muscle spasm.  He did have nonspecific 
thoracolumbar parasoinal muscle tenderness and there was 
decreased lumbar lordosis.  Right and left hip range of 
motion was normal; however, he had pain in all left hip range 
of motion.  The left hip joint was nontender to palpation and 
without increased temperature or signs of inflammation.

The examiner noted the veteran had no history of back injury 
related to service.  The veteran's back injury was work 
related and was surgically treated for with a L5/S1 
discectomy and posterior bony fusion.  In 2004, the veteran 
experienced low back pain radiating down the legs and MRI 
report showed grade I spondylolisthesis at L4/5 with 4-5 mm 
of movement of L4 on L5 consistent with adjacent level 
failure.  Thus the surgical procedure in question was 
performed in September 2004.  The veteran had recurrence of 
symptoms and x-rays demonstrated the absence of bony union.  
Because of the persistent pain the veteran underwent a second 
procedure in December 2005.  He had a subsequent procedure 
performed in January 2007; however, left back and left hip 
pain symptoms persist.

The examiner reported that spondylolisthesis was the most 
common indication for fusion and instrumentation, which was 
the procedure performed on the veteran.  Vertebral fusion may 
be achieved using either autologous or cadaver (allograft) 
bone grafts in addition to instrumentation such as screws, 
rods and cages.  Medical literature has established that 
autologous grafts are generally superior with respect to 
fusion mass formation in essentially all grafting situations 
when compared to allografts; however, the associated 
morbidity of graft harvesting and limited bone availability 
have led to development of a variety of allografts, bone 
graft extenders, and, most recently, recombinant human 
"BMPs," which ultimately may be substitutes for autografts.  
Some medical literature found that in adults, allograft bone 
should not be used for posterior grafts in the thoracolumbar 
spine.

Although autogenous bone recovered from the patient's own 
iliac crest is generally considered the gold standard of bone 
grafts, there is a need for alternatives because of limited 
autograft quantities, donor site morbidity, and other 
problems including limited biologic performance.  Allograft 
procedures have increased in number over the years and are 
not uncommon.  Medical literature contains multiple studies 
with single-level as well as multiple level pseudarthrosis 
(bone nonunion) rates of up to 30 percent after autograft as 
well as after allograft procedures.  It is also estimated 
that 50 percent of patients with pseudarthrosis have no 
symptoms.  It is generally presumed that persistent pain 
after spinal fusion with no other identifiable cause is 
caused by pseudarthrosis when the condition is present.  In 
some cases, pain persists after successful repair.  Although 
pain can persist, repair of a pseudarthrosis is indicated 
when disabling pain persists.

Based on the review of the claims file, in light of the noted 
research, the examiner offered the following conclusions and 
opinions:

a.	The veteran suffered from a failed back syndrome as a 
result of degenerative disc disease of the lumbar spine 
and persistent pain and back dysfunction despite 
undergoing both conservative and surgical treatments.  
The veteran also had left hip graft site pain.  The back 
and left hip pain significantly affected the veteran's 
movements and activities of daily living.

b.	There was an increase in the back and leg disorders 
impairment since the September 2004 procedure at the VA 
related to the back disorder and treatments thereof.

c.	However, it was less likely than not that the change in 
hip, back and leg pain, weakness and numbness was 
brought about by the fault, carelessness, negligence, 
lack of proper skill or error in judgment by the VA in 
treating the veteran in September 2004.  There was no 
indication in the reviewed records that the types of 
procedures performed or complications that occurred were 
outside of the standard of care from that which was 
generally practiced at that time and reported in the 
medical literature.  Although fusion using autograft 
material was considered the "gold standard," fusion 
using allograft material was also a standard practice 
used.  The literature did suggest that allograft 
material should not be used for lumbar fusions in 
certain settings; however, practice standards did not 
prohibit allografts in this setting with the use of 
supportive devices such as rods, screws, and cages.  
Further, obtaining autograft material was not a benign 
process and had inherent risks for complications, 
demonstrated in this case in that the veteran had pain 
after the graft harvest procedure.  Finally, fusion 
failure was unfortunately not an uncommon occurrence 
with both autograft and allograft procedures.  Bony 
nonunion/pseudoarthrosis were a well established 
complication for the procedure the veteran underwent in 
September 2004.

d.	The progression over time of symptoms and impairment in 
patients with back injuries treated with surgery were 
reasonably foreseeable.  However, the degree to which 
symptoms may occur and progress, as well as to which 
associated impairment may occur and progress, could not 
be determined without resorting to speculation.  Thus, 
it would have been impossible to predict the outcome of 
the veteran's surgery in September 2004 with respect to 
specific subsequent symptoms and impairment.  However, 
it would have been reasonable to state that within some 
undefined time period it would be likely that back 
symptoms of some degree and associated possible 
impairment of some associated type would occur.  There 
was no indication that there was an increase in 
disability beyond the natural progress of the veteran's 
back disorder brought about by fault, carelessness, 
negligence, lack of proper skill or error in judgment by 
the VA in the surgical treatment of the veteran in 
September 2004.

e.	There was no fault, carelessness, negligence, lack of 
proper skill or error in judgment.  Some degree of 
symptoms and impairment was foreseeable after the 
September 2004 surgical procedure; however, specific 
symptoms and impairment were not.  The procedures and 
resulting complications were not outside the standard of 
care from that generally practiced.

It is not shown that the veteran has any additional 
disability due to fault, carelessness, negligence, lack of 
proper skill or error in judgment on part of VA as a result 
of his September 2004 surgical procedure.  Moreover, it is 
not shown that there is disability caused by an unforeseeable 
event.  The outcome in this case, while less than ideal was 
possible, foreseen, and reportedly discussed with the 
veteran.  While the actual signed consent form is not of 
record, a September 1, 2004 record indicates that the 
procedure was performed after risks were discussed with the 
veteran and he expressed a desire to proceed.  Moreover, he 
left the hospital without full release from physical therapy.

For the reasons noted above, the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for back 
and bilateral leg disorders, claimed to have resulted from 
treatment at the VAMC from September 14 to September 19, 2004 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for back and bilateral leg disorders, 
claimed to have resulted from treatment at the VAMC in West 
Haven, Connecticut from September 14 to September 19, 2004 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


